Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/20 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 10/6/20, Applicant amended the independent claims.  And, Applicant’s Remarks address these new features.  These new features are rejected below with a new 103.  
Also, Examiner notes that claims are given their broadest reasonable interpretation.  While the independent claim has an aggregate measure, it does Not state what is being measured or where the measurements are occurring across or spanning.  That is, the bounds of the aggregate measure are not stated as to what is 
Also, in regards to the dependent claims, see the new 103 on the independent and dependent claims below.
Also, see the new 112 below on the 9/24/20 claims.
Also, on page 14 of the Remarks Applicant states that the prior art does not render obvious “c….the data structure of the independent claims”.  See the new 103 below with new citations concerning the data structure.
On page 15, Applicant states that Henkin teaches away from the other prior art.  Applicant states that Henkin discloses a tool for use by a campaign provider rather than an advertiser.  Applicant says to see Henkin at Henkin [98].  
Applicant says Henkin teaches away from allowing an advertiser to define categories.  However, claims are given their broadest reasonable interpretation.  Looking at representative claim 1 dated 9/24/20, the bid management system in the second step is for managing keywords purchased by an advertiser.  However, the claims are silent as to who is using or performing the bid management system, the web analytics tool, or the classification manager.  The bid management system is for keywords purchased by an advertiser, however, it could be used by an advertiser or by another party such as an ad campaign provider.  And, the subsequent web analytics tool or classification manager are completely silent as to what parties are using them.  Hence, the claim is silent as to what parties are performing the define categories related steps.  

Then, note how Henkin’s Sales agent (which Henkin at [87] states can be an advertiser) adds categories or modify categories [101].  Also, note how Henkin’s Advertiser negotiates campaign details including appropriate categories: “ [0054] In one example, an Information Distributor 102, such as an Advertiser (e.g., Wells Fargo Bank)… Briefly, as will be described in greater detail below, these negotiated Campaign Details may include the campaign name, appropriate super category and/or categories of the Advertiser's product field; the selected keywords; …”.  Also, note how the advertiser or provider can add text related to campaigns, “[183]… As described in greater detail below, one aspect of the present invention provides the ability for selected text (specified by the campaign provider and/or advertiser) to be temporarily dynamically highlighted and/or marked-up on the user's computer system.”.  And, the advertiser Or provider can set predetermined keywords, “[232]… Thereafter, if appropriate, a search analysis procedure may then be implemented (1106) in order to determine whether the context of the new page/frame includes selected keywords and/or phrases which have been predetermined by the campaign provider and/or advertiser.”.
Hence, the current claims do Not have a separate provider and do Not state who performs the category creation.  Also, Henkin has a wide description for advertiser and 
Also, the 101 is still found to apply.  Applicant has not pointed to the Applicant Spec for a technical solution to a technical problem as was discussed in the interview.  Also, Applicant has not shown a practical application or additional elements showing significantly more.  See the 101 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 11, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite managing purchase of a plurality of keywords by an advertiser in a plurality of advertising campaigns of the advertiser; collecting web site visitation statistics for the keywords from across the plurality of campaigns; receive input from the bid management system indicating a subset of the plurality of keywords and a classification name wherein at least one keyword is a multicampaign keyword, in response to said receiving, creating a classification associating the subset of keywords with the classification name as classified keywords, wherein the classification comprises a data structure comprising a set of fields for a classification name, a plurality of keywords for association with the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic 
Dependent claims 2-10, 12-16, 18-20 are not considered directed to any additional non-abstract claim elements.  No further hardware or non-abstract elements are found in these dependent claims.  Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 dated 9/24/20 recites the limitation “wherein the first aggregate measure is calculated based at least on both of the measures of user behavior retrieved from the web analytics tool and associated with the website”.  Claim 4 is dependent upon claim 1.  There are no “both of the measures”.  Claim 1 lists only “a measure”.  So, “both measures” in claim 4 has no antecedent basis.  There is insufficient antecedent basis for this limitation in the claim.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henkin (20020120505) in view of Hatori (20030037058).
Claims 1, 11, 17. Henkin discloses a computing device comprising a processing device and a non-transitory computer-readable medium that is configured for operating:
a bid management system executable by the processing device for managing purchase of a plurality of keywords by an advertiser in a plurality of advertising campaigns of the advertiser (Figs. 1-3; see campaigns at [58]; see keyword at [54], see cost and keyword at [168]; also see ]305, 306]);
a web analytics tool executable by the processing device for collecting web site visitation statistics for the keywords [(305, 306]) from across the plurality of ad campaigns (see campaigns and keywords and analysis and reports at [64]; also see manage multiple campaigns and keywords [58]; “new campaigns” and performance reports of campaign at [61]); and 
a classification manager operable to communicate with the web analytics tool and the bid management system, the classification manager being executable by the processing device to (Figs. 1-3):
receive input from the advertiser indicating a subset of the plurality of keywords and also displays a classification name ([61] note the keywords and categories there, where categories reads on classification name; see Fig. 24c where category reads on classification name and there is a subset of keywords at item 3023).

Henkin further discloses wherein at least one of the keywords of the indicated subset is a multi-campaign keyword corresponding to two or more of the plurality of advertising campaigns (as shown in Fig. 24c, a category has keywords; and as shown at Fig. 24j and [111, 112], Henkin discloses that a category of keywords can be used in multiple campaigns, Henkin looks for conflicts where a category of keywords is used in a different campaign at the same time so Henkin inherently discloses that a category of keywords can be used in multiple campaigns, hence Henkin discloses keywords that can be used in multiple campaigns).
Henkin does not explicitly disclose in response to said receiving, creating a classification associating the subset of the plurality of keywords with the classification name as classified keywords, wherein the classification comprises a data structure comprising a set of fields for a classification name, a plurality of keywords for association with the classification name, and a subset of the plurality of keywords.  However, Examiner notes that claims are given their broadest reasonable interpretation.  And, the claims state a data structure.  A database, a set of tables, a single table, a single fields are all examples of a data structure.  The Spec does not describe in detail 
However, as shown preceding, Hatori discloses creating classification itself.  And, Henkin further discloses associating a subset of keywords with the classification (Fig. 25e shows associating or deleting particular keywords with a particular classification so that a particular classification has a subset of associated keywords).    And, as to the data structure, Henkin discloses wherein the classification comprises a classification name, a plurality of keywords for association with the classification name, and a subset of the plurality of keywords (see Fig. 3; see Fig. 24c with categories and keywords; see [101] which has a category name, a current subset of keywords that are active for that category and a bigger set of keywords which are not with that category currently but could be added if desired; Fig. 25e further shows this category name of “music styles-classical” and a keyword list at “scroll thru the list of keywords for this category” and a subset of keywords that are the active keywords for that category at item 4031).  So, Henkin and Hatori discloses creating a classification name and associating a subset of keywords with it. 
So, more specifically, Henkin does not explicitly disclose a data structure for storing this info.  However, Henkin discloses a single category data file (“[180]… Regarding the "Select Categories file" box 4063, the category data files can be updated.  These files contain the special parameters of a category such as those that have been added or updated in the "Category Properties"… the "Entire Set" of records with the updated the selected general data file and/or the selected category data file, or can add these files to the already existing files for the corresponding ad campaign”.  Also, 
Henkin further discloses retrieve from the web analytics tool, website visitation statistics for a subset of the classified keywords, the website visitation statistics comprising a measure of behavior of users who visited a website based on a classified keyword (Fig. 23 shows category performance, as shown above, a category is associated with a subset of keywords; also see [61, 64, 87] and categories and keywords and online/ongoing reports), 
determine an aggregate measure of the behavior for the classification based on the website visitation statistics (Examiner notes that aggregate only occurs in Applicant Spec at [26]; at Fig. 23 and [149] Henkin looks at aggregate performance of a 
provide information about the classification to a computing device of the advertiser, the provided information causing the computing device of the advertiser to display the aggregate measure in association with the classification (at Fig. 23 and [149] Henkin looks at aggregate performance of a category/classification for a particular month; also Henkin at [150] looks at category competition across different campaigns which reads on aggregate performance for a category; Fig. 1 shows the display structure and these show reporting [64, 306]).
Claim 2.    Henkin further discloses the system of claim 1, wherein the website visitation statistics further comprise a measure of behavior of users who visited a first website, at least in part, based on a classified keyword ([54, 51] CPC and Click rate measure keyword selection that leads to a specific website; and there are reports on these measures, see reports at [58]) in response to the purchase of the multi-campaign keyword from a search engine as part of a first of the plurality of advertising campaigns (see campaigns and multicampaign keyword above).
Claim 4.    Henkin further discloses the system of claim 1, wherein determining the aggregate measure further comprises: determining a first aggregate measure of user behavior for the multi-campaign keyword, wherein the first aggregate measure is calculated based at least on both of the measures of user behavior retrieved from the web analytics tool and associated with the website ([54, 51] CPC and Click rate 
determining a second aggregate measure of user behavior for the classification based on website visitation statistics associated with the plurality of keywords (at Fig. 23 and [149] Henkin looks at aggregate performance of a category/classification for a particular month; also Henkin at [150] looks at category competition across different campaigns which reads on aggregate performance for a category).
Claim 5, 12, 13, 18, 19.    Henkin further discloses the system of claim 1, wherein the classification manager includes a classification user interface module for presenting the classification as a hierarchical display with the classification name at a level and one or more of the subset of the classified keywords at a sub-level (Figs. 3, 24c), the classification user interface module is adapted to receive input and manage keywords based on input (Figs. 24c, 25c, 25e).
Claim 6, 14.    Henkin further discloses the    system    of claim 1, wherein the information about the classification provided by the classification manager includes the subset of keywords and the classification name and the classification manager presents the classification as a hierarchical display with the classification name at a level and the classified keywords at a sub-level (Figs.3,  24c, 25c, 25e).
Claim 7, 15.    (Original)    Henkin further discloses the system of claim 1, wherein the classification manager further comprises a repository for storing the classification and at least one of the subset of classified keywords associated with the classification (Figs. 3, 24c, 25c, 25e).

Claim 9.   Henkin further discloses the system of claim 1, wherein each of the measure of behavior of users includes one from a group of cost-per-click (CPC), impressions, clicks, click-through rate (CTR), page hits, and cost ([54, 51]; click behavior at [7, 21]).
Claim 10.    Henkin further discloses the    system    of claim 1, wherein the classification manager includes a keyword measurement module for determining the measure of user behavior, the keyword measurement module adapted for communication with the web analytics tool (see Henkin [54, 51] CPC and Click rate measure keyword selection that leads to a specific website; and there are reports on these measures, see reports at [58] ), and wherein the classification manager provides information about a plurality of classifications, each classification having a respective subset of the plurality of keywords (at Fig. 23 and [149] Henkin looks at aggregate performance of a category/classification for a particular month; also Henkin at [150] looks at category competition across different campaigns which reads on aggregate .

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Henkin (20020120505) in view of Hatori (20030037058) in further view of Roetter (20050160002).
Claim 3.    Henkin does not explicitly disclose the system of claim 1, wherein the website visitation statistics further comprise a measure of behavior of users who visited a second website, at least in part, based on a classified keyword in response to the purchase of the multi-campaign keyword from a search engine as part of a second of the plurality of advertising campaigns, wherein the second website is distinct from the website.  While Henkin discloses keywords that can be placed on multiple campaigns (and hence lead to different websites), Henkin does not explicitly disclose tracking the performance of a keyword on one website compared to the keyword performance to a different website.  However, Henkin discloses CPC and Click rate measure  of keyword selection that leads to a specific website ([54, 51]) and that there are reports on these measures (see reports at [58]).  And, Roetter discloses tracking conversions across all ad providers/networks and compare conversions across different ad providers/networks ([22, 68]) and cross network conversion tracking [66-69].  And, Roetter discloses tracking performance of a keyword leading to one website compared to keyword performance leading to a different website [119].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Roetter’s keyword to different website performance tracking to Henkin’s keywords and 

Conclusion
Note Ishag and [46] and campaigns and keywords;
Note the other cited prior art

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/16/21